Appeal by defendant from an order modifying an earlier order concerning her support and contributions to be made to the State of New York on behalf of the respondent. The action was brought for annulment of a marriage upon the ground that appellant (wife) had been incurably insane for more than five years. The judgment of annulment provided that respondent should pay to the State sixteen dollars a month for support and maintenance of appellant at a State hospital for the insane and twelve dollars a month to the committee of the appellant to be used for things other than necessaries which would add to her comfort, pleasure and well-being. It appears that from the last mentioned payments more than $130 has accumulated in the hands of the committee and further that the committee has received $500 proceeds of an insurance policy which may be devoted to the same purpose. The order appealed from reduced the twelve dollars monthly payment to five dollars and denied an application to require additional sureties on respondent’s bond. Any question that might exist as to the granting of alimony in an annulment case is not raised by an aggrieved party. Costs of this appeal should not be allowed as the committee is paid through the percentage allowed by statute  and the attorneys should be allowed actual disbursements only as their fees for services may be passed upon at an accounting as to the stewardship by the committee. Order unanimously affirmed, with disbursements to both attorneys, but no costs. Present — Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ.